DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to a data sensing method of a volatile memory device comprising: precharging a second bit line using a second precharge voltage different from the first precharge voltage, the second bit line having a length greater than a length of the first bit line; and sensing second 2-bit data through a second sense amplifier connected to the second bit line, the second 2-bit data being stored in a second memory cell connected between the second bit line and the selected word line, as suggested in paragraph 0006 of applicant's specification as one embodiment, to which suggested claims 1-17 are drawn.

Species II -- drawn to a data sensing method of a memory device comprising: sensing first 1-bit data stored in the first memory cell and sensing second 1-bit data stored in the second memory cell, as suggested in paragraph 0007 of applicant's specification as another embodiment, to which suggested claims 18-20 are drawn.

Species III -- drawn to a data sensing method of a memory device comprising: precharging a first bit line with a first precharge voltage in a sensing operation on a first memory cell connected to the first bit line, precharging a second bit line with the first precharge voltage in a sensing operation on a second memory cell connected to the second bit line as suggested in paragraph 0008 of applicant's specification as another embodiment, to which suggested claims 21-23 are drawn.
Species IV -- drawn to a data sensing method of a memory device comprising: obtaining first fail cell distribution with respect to the first sense amplifier and second fail cell distribution with respect to the second sense amplifier based on a test sensing result; and determining a voltage level of a first driving voltage for the first sense amplifier and a voltage level of a second driving voltage for the second sense amplifier based on the first fail cell distribution and the second fail cell distribution as suggested in paragraph 0009 of applicant's specification as another embodiment, to which suggested claim 24 is drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825